
	

113 S316 IS: Postal Service Protection Act of 2013
U.S. Senate
2013-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 316
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 13, 2013
			Mr. Sanders (for
			 himself, Mr. Leahy,
			 Mrs. Gillibrand,
			 Mr. Franken, Mr. Wyden, Mr.
			 Merkley, Mr. Udall of New
			 Mexico, and Mr. Brown)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To recalculate and restore retirement
		  annuity obligations of the United States Postal Service, to eliminate the
		  requirement that the United States Postal Service pre-fund the Postal Service
		  Retiree Health Benefits Fund, to place restrictions on the closure of postal
		  facilities, to create incentives for innovation for the United States Postal
		  Service, to maintain levels of postal service, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Postal Service Protection Act of
			 2013.
		IRetirement annuity obligation recalculation
			 and restoration
			101.Modified methodology
				(a)In generalSection 8348(h) of title 5, United States
			 Code, is amended by adding at the end the following:
					
						(4)(A)To the extent that a determination under
				paragraph (1), relating to benefits attributable to civilian employment with
				the United States Postal Service, is based on a provision of law described in
				subparagraph (C), the determination shall be made in accordance with that
				provision and any otherwise applicable provisions of law, subject to the
				following:
								(i)The average pay used in the
				case of any individual shall be a single amount, determined in accordance with
				section 8331(4), taking into account the rates of basic pay in effect for the
				individual during the periods of creditable service performed by the
				individual. Nothing in this subsection shall be considered to permit or
				require—
									(I)1 determination of average pay with respect
				to service performed with the United States Postal Service; and
									(II)a separate determination of average pay
				with respect to service performed with its predecessor entity in
				function.
									(ii)In determining the portion of an annuity
				attributable to civilian employment with the United States Postal Service, with
				respect to any period of employment with the United States Postal Service that
				follows any other period of employment creditable under section 8332 (without
				regard to whether the employment was with an entity referred to in clause
				(i)(II)), the total service of an employee for purposes of any provision of law
				described in subparagraph (C) shall be the sum of—
									(I)any period of employment with the United
				States Postal Service; and
									(II)any period of employment creditable under
				section 8332 that precedes the period described in subclause (I).
									(B)(i)Not later than 6 months after the date of
				enactment of this paragraph, the Office shall determine (or, if applicable,
				redetermine) the amount of the Postal surplus or supplemental liability as of
				the close of the fiscal year most recently ending before that date of
				enactment, in conformance with the methodology required under subparagraph
				(A).
								(ii)(I)If the result of the determination or
				redetermination under clause (i) is a surplus, the Office may transfer the
				amount of the surplus, or any portion of the amount of the surplus, at the
				request of the United States Postal Service, to—
										(aa)the Postal Service Retiree Health Benefits
				Fund established under section 8909a; and
										(bb)the Postal Service Fund established under
				section 2003 of title 39.
										(II)If a determination or redetermination under
				clause (i) for a fiscal year is made before a determination under paragraph
				(2)(B) is made with respect to the fiscal year, the Office may not make a
				determination under paragraph (2)(B) with respect to the fiscal year.
									(C)The provisions of law described in this
				subparagraph are—
								(i)the first sentence of section 8339(a);
				and
								(ii)section
				8339(d)(1).
								.
				(b)Coordination provisions
					(1)Determination of amount
			 payableSection 8909a of
			 title 5, United States Code, is amended by adding at the end the
			 following:
						
							(e)Notwithstanding any other provision of law,
				the Office shall determine the amount payable by the Postal Service under
				subsection (d) in any fiscal year ending on or before September 30, 2013,
				without regard to the requirements under section
				8348(h)(4).
							.
					(2)Rule of constructionNothing in this Act shall affect the amount
			 of any benefits otherwise payable from the Civil Service Retirement and
			 Disability Fund to any individual.
					(c)Technical and conforming
			 amendmentThe heading for
			 section 8909a of title 5, United States Code, is amended by striking
			 Benefit and inserting
			 Benefits.
				102.Relating to a postal surplusSection 8348(h)(2)(C) of title 5, United
			 States Code, is amended—
				(1)by inserting 2021, after
			 2015,; and
				(2)by striking if the result is
			 and all that follows through terminated. and inserting the
			 following:
					
						if the result is a
			 surplus—(i)that amount, or any portion of that amount,
				may be transferred at the request of the United States Postal Service
				to—
							(I)the Postal Service Retiree Health Benefits
				Fund; and
							(II)the Postal Service Fund established under
				section 2003 of title 39; and
							(ii)any prior amortization schedule for
				payments shall be
				terminated.
						.
				103.Treatment of certain surplus retirement
			 contributionsSection 8423(b)
			 of title 5, United States Code, is amended—
				(1)by redesignating paragraph (5) as paragraph
			 (6); and
				(2)by inserting after paragraph (4) the
			 following:
					
						(5)If, for fiscal year 2013, the amount
				computed under paragraph (1)(B) is less than zero (in this section referred to
				as surplus postal contributions), the amount of the surplus postal
				contributions, or any portion of the amount, may be transferred at the request
				of the United States Postal Service to—
							(A)the Postal Service Retiree Health Benefits
				Fund established under section 8909a;
							(B)the Postal Service Fund established under
				section 2003 of title 39;
							(C)the Employees’ Compensation Fund
				established under section 8147; and
							(D)the United States Postal Service for the
				repayment of any obligation issued under section 2005 of title
				39.
							.
				104.Elimination of requirement to pre-fund the
			 Postal Service Retiree Health Benefits Fund
				(a)In generalSection 8909a of title 5, United States
			 Code, as amended by this Act, is amended—
					(1)in subsection (d)—
						(A)by striking paragraph (3); and
						(B)by redesignating paragraphs (4) through (6)
			 as paragraphs (3) through (5), respectively; and
						(2)by adding at the end the following:
						
							(f)Nothing in this section shall be construed
				to require the Postal Service to pay any amount into the Postal Service Retiree
				Health Benefits Fund established under section
				8909a.
							.
					(b)Technical and conforming
			 amendmentSection
			 803(b)(1)(A) of the Postal Accountability and Enhancement Act (5 U.S.C. 8909a
			 note) is amended by striking 8909a(d)(5) and inserting
			 8909a(d)(4).
				105.Effective date; rule of
			 construction
				(a)In generalThis title and the amendments made by this
			 title shall take effect on the date of enactment of this Act.
				(b)Intent of CongressIt is the intent of Congress that this
			 title apply with respect to the allocation of past, present, and future benefit
			 liabilities between the United States Postal Service and the Treasury of the
			 United States.
				(c)Rule of constructionNothing in this Act or the amendments made
			 by this Act shall be construed to prohibit the Postal Service from paying any
			 amount of surplus contributions to the Civil Service Retirement and Disability
			 Fund and the Federal Employees’ Retirement System into—
					(1)the Postal Service Retiree Health Benefits
			 Fund established under section 8909a of title 5, United States Code; and
					(2)the Postal Service Fund established under
			 section 2003 of title 39, United States Code.
					IIRestrictions on postal facility
			 closures
			201.Modified procedures
				(a)In generalSection 404(d) of title 39, United States
			 Code, is amended by striking (d)(1) and all that follows through
			 paragraph (4) and inserting the following:
					
						(d)(1)Before making a determination under
				subsection (a)(3) to close or consolidate a postal facility, the Postal Service
				shall—
								(A)conduct an investigation to assess the need
				for the proposed closure or consolidation; and
								(B)ensure that each person served by the
				postal facility has an opportunity to present views by providing appropriate
				notice—
									(i)to each person by mail; and
									(ii)by publication in a newspaper of general
				circulation in the area in which each person resides.
									(2)In conducting an investigation under
				paragraph (1)(A) and determining whether to close or consolidate a postal
				facility under subsection (a)(3), the Postal Service—
								(A)shall consider—
									(i)the effect the closing or consolidation
				would have on the community served by the postal facility;
									(ii)the effect the closing or consolidation
				would have on employees of the Postal Service employed at the postal facility;
				and
									(iii)whether the closing or consolidation would
				be consistent with the policy of the Government under section 101(b), that the
				Postal Service shall provide a maximum degree of effective and regular postal
				services to rural areas, communities, and small towns where postal facilities
				are not self-sustaining; and
									(B)may not consider compliance with any
				provision of the Occupational Safety and Health Act of 1970 (29 U.S.C. 651 et
				seq.).
								(3)(A)Upon completion of an investigation under
				paragraph (1), the Postal Service shall make a decision, in writing, whether to
				proceed with the proposal to close or consolidate a postal facility, which
				shall include the findings of the Postal Service with respect to each factor
				specified in paragraph (2)(A).
								(B)Not later than 90 days before the Postal
				Service makes a final determination under this subsection, the Postal Service
				shall—
									(i)post notice of the decision and findings
				under subparagraph (A) in a prominent place in each postal facility that would
				be affected by the closing or consolidation; and
									(ii)send notice of each posting under clause
				(i) by mail to each person served by the postal facility in which the notice is
				posted.
									(C)Notice under subparagraph (B) shall
				include—
									(i)a statement as follows: This is
				notice of a proposal to _____ this postal facility. A final determination will
				not be made before the end of the 90-day period beginning on the date on which
				this notice is first posted., with the blank space being filled in with
				close or consolidate (whichever is appropriate),
				and with instructions for how any interested person may submit comments;
									(ii)a
				brief summary of the findings of the Postal Service with respect to the factors
				specified in paragraph (2)(A); and
									(iii)the amount of cost savings the Postal
				Service estimates the Postal Service will realize from the closing or
				consolidation, in the first year following the date of the closing or
				consolidation, together with an explanation of the assumptions and
				methodologies used in making the estimate.
									(4)The Postal Service shall make a final
				determination to close or consolidate a postal facility in writing after taking
				into consideration any comments received during the 90-day period described
				under paragraph (3). The Postal Service shall take no action to close or
				consolidate a postal facility before the date that is 60 days after the date on
				which the Postal Service—
								(A)posts a copy of the final determination in
				a prominent location in each affected postal facility; and
								(B)sends to each person served by the postal
				facility—
									(i)a notice of the determination; and
									(ii)notice of any appeal rights available with
				respect to the
				determination.
									.
				(b)De
			 novo reviewSection 404(d)(5)
			 of title 39, United States Code, is amended—
					(1)by striking post office and
			 inserting postal facility; and
					(2)by striking The Commission shall set
			 aside and all that follows through final disposition of the
			 appeal. and inserting the following: The Commission shall review
			 de novo the determination of the Postal Service. In conducting a review de
			 novo, the Commission shall consider the factors described in paragraph (2)(A).
			 If the Commission finds fault with a determination of the Postal Service, the
			 Commission shall suspend the effectiveness of the determination of the Postal
			 Service..
					(c)Exception; calculation of actual cost
			 savingsSection 404(d) of
			 title 39, United States Code, is amended by adding at the end the
			 following:
					
						(7)(A)Paragraphs (1) through (6) shall not apply
				in the case of a closing or consolidation which occurs by reason of an
				emergency suspension, as described in section 241.3 of title 39, Code of
				Federal Regulations, or any successor thereto.
							(B)For purposes of this paragraph, the term
				emergency suspension does not, in the case of a leased facility,
				include the termination or cancellation of the lease by a party other than the
				Postal Service.
							(8)(A)Not later than 2 years after the date of
				the closing or consolidation of any postal facility occurring after the date of
				enactment of this paragraph, the Inspector General shall determine the amount
				of the cost savings realized by the Postal Service from the closing or
				consolidation for the first year following the closing or consolidation.
							(B)The Inspector General shall submit to the
				Postmaster General and to Congress—
								(i)a
				report for each postal facility for which the Inspector made a determination of
				cost savings under subparagraph (A) during the preceding year that
				includes—
									(I)the amount of the cost savings determined
				to be realized with respect to each closing or consolidation of a postal
				facility, together with an explanation of the assumptions and methodologies
				used in making the determination;
									(II)a comparison of—
										(aa)the cost savings determined by the
				Inspector General; and
										(bb)the estimates provided by the Postal
				Service under paragraph (3)(C)(iii); and
										(III)an explanation of the reasons for any
				differences between the determination of the Inspector General and the
				estimates of the Postal Service, together with recommendations for any
				legislation or administrative action that the Inspector General considers
				appropriate to provide for more accurate estimates; and
									(ii)an annual report with respect to all the
				postal facilities for which the Inspector made a determination of cost savings
				under subparagraph (A) that includes the information required under clause
				(i).
								.
				202.DefinitionsSection 404(d) of title 39, United States
			 Code, as amended by this Act, is amended by adding at the end the
			 following:
				
					(9)In this subsection—
						(A)the term postal facility
				includes an office, branch, station, or other facility which—
							(i)is operated by the Postal Service;
				and
							(ii)provides services to persons described in
				subparagraph (B); and
							(B)any reference to the persons served by a
				postal facility shall include a postal customer receiving mail delivery service
				from the postal facility, a resident of a ZIP code served by the postal
				facility, a postal customer having a post office box at the postal facility,
				and any relevant local government official as defined by the Postal Service by
				rule.
						.
			IIIIncentives for innovation
			301.Authority to offer nonpostal services and
			 products
				(a)Specific
			 powerSection 404(a) of title
			 39, United States Code, is amended—
					(1)in paragraph (7), by striking
			 and at the end;
					(2)in paragraph (8), by striking the period
			 and inserting ; and; and
					(3)by adding at the end the following:
						
							(9)to provide nonpostal services and products
				in accordance with subsection
				(e).
							.
					(b)Nonpostal services and
			 productsSection 404(e) is
			 amended to read as follows:
					
						(e)(1)The Postal Service may provide any
				nonpostal service or product in a manner consistent with the public
				interest.
							(2)Not later than 90 days before providing a
				nonpostal service or product that the Postal Service did not provide before the
				date of enactment of this subsection, the Postal Service shall request an
				advisory opinion from the Postal Regulatory Commission that evaluates the
				extent to which the provision of that nonpostal service or product—
								(A)would use the processing, transportation,
				delivery, retail network, technology, or other resources of the Postal Service;
				and
								(B)would be consistent with the public
				interest.
								(3)Not later than 45 days after the date on
				which the Postal Regulatory Commission receives a request under paragraph (2),
				the Postal Regulatory Commission shall—
								(A)issue an advisory opinion to the Postal
				Service concerning the request; and
								(B)transmit a copy of the advisory opinion,
				together with the original request, to—
									(i)the Committee on Oversight and Government
				Reform of the House of Representatives; and
									(ii)the Committee on Homeland Security and
				Governmental Affairs of the Senate.
									(4)In this title, the term nonpostal
				service or product means any service or product other than a postal
				service, including—
								(A)check-cashing services;
								(B)technology and media services;
								(C)warehousing and logistics;
								(D)facility leasing;
								(E)public Internet access services;
								(F)driver licensing;
								(G)vehicle registration;
								(H)hunting and fishing licensing;
								(I)notary services; and
								(J)voter registration.
								(5)The Postal Service may enter into a
				contract with a State or local agency to provide a nonpostal service or product
				authorized under this
				subsection.
							.
				302.Wine and beer shipping
				(a)Mailability
					(1)Nonmailable articlesSection 1716(f) of title 18, United States
			 Code, is amended by striking mails and inserting mails,
			 except to the extent that the mailing is allowable under section 3001(p) of
			 title 39.
					(2)IntoxicantsSection 1154(a) of title 18, United States
			 Code, is amended, by inserting or, with respect to the mailing of wine
			 or malt beverages, to the extent allowed under section 3001(p) of title
			 39 after mechanical purposes.
					(b)RegulationsSection 3001 of title 39, United States
			 Code, is amended by adding at the end the following:
					
						(p)(1)Wine or malt beverages shall be considered
				mailable if mailed—
								(A)by
				a licensed winery or brewery, in accordance with applicable regulations under
				paragraph (2); and
								(B)in
				accordance with the law of the State, territory, or district of the United
				States where the addressee or duly authorized agent takes delivery.
								(2)The Postal Service shall prescribe such
				regulations as may be necessary to carry out this subsection, including
				regulations providing that—
								(A)the mailing shall be by a means established
				by the Postal Service to ensure direct delivery to the addressee or a duly
				authorized agent at a postal facility;
								(B)the addressee (and any duly authorized
				agent) shall be an individual at least 21 years of age, and shall present a
				valid, government-issued photo identification at the time of delivery;
								(C)the wine or malt beverages may not be for
				resale or other commercial purpose; and
								(D)the winery or brewery involved
				shall—
									(i)certify in writing to the satisfaction of
				the Postal Service, through a registration process administered by the Postal
				Service, that the mailing is not in violation of any provision of this
				subsection or regulation prescribed under this subsection; and
									(ii)provide any other information or
				affirmation that the Postal Service may require, including with respect to the
				prepayment of State alcohol beverage taxes.
									(3)For purposes of this subsection—
								(A)a
				winery shall be considered to be licensed if that winery holds an appropriate
				basic permit issued—
									(i)under the Federal Alcohol Administration
				Act (27 U.S.C. 201 et seq.); and
									(ii)under the law of the State in which the
				winery is located; and
									(B)a
				brewery shall be considered to be licensed if that brewery—
									(i)possesses a notice of registration and bond
				approved by the Alcohol and Tobacco Tax and Trade Bureau of the Department of
				the Treasury; and
									(ii)is licensed to manufacture and sell beer in
				the State in which the brewery is
				located.
									.
				(c)Effective
			 dateThe amendments made by
			 this section shall take effect on the earlier of—
					(1)the date on which the Postal Service issues
			 regulations under section 3001(p) of title 39, United States Code, as amended
			 by this section; or
					(2)120 days after the date of enactment of
			 this Act.
					303.Innovation and accountability
				(a)In generalChapter 2 of title 39, United States Code,
			 is amended by adding at the end the following:
					
						209.Innovation and accountability
							(a)Chief innovation officerThere shall be in the Postal Service a
				Chief Innovation Officer appointed by the Postmaster General who shall have
				proven expertise and a record of success in—
								(1)the postal and shipping industry;
								(2)innovative product research and
				development;
								(3)marketing brand strategy;
								(4)emerging communications technology;
				or
								(5)business process management.
								(b)DutiesThe Chief Innovation Officer shall—
								(1)lead the development of innovative
				nonpostal products and services that maximize the revenue of the Postal
				Service;
								(2)develop innovative postal products and
				services, particularly products and services that use emerging information
				technologies, to maximize the revenue of the Postal Service;
								(3)supervise the implementation of products
				and services described in paragraphs (1) and (2); and
								(4)monitor the performance of products and
				services described in paragraphs (1) and (2) and modify the products and
				services as needed to address changing market trends.
								(c)ConsiderationsThe Chief Innovation Office shall take into
				consideration comments or advisory opinions, if applicable, issued by the
				Postal Regulatory Committee before the initial sale of innovative postal or
				nonpostal products and services.
							(d)Designation
								(1)DeadlineAs soon as practicable after the date of
				enactment of this section, and not later than 90 days after the date of
				enactment of this section, the Postmaster General shall appoint a Chief
				Innovation Officer.
								(2)ConditionThe Chief Innovation Officer may not, while
				serving as Chief Innovation Officer, hold any other office or position in the
				Postal Service.
								(3)Rule of constructionNothing in this section shall be construed
				to prohibit an individual who holds another office or position in the Postal
				Service at the time the individual is appointed Chief Innovation Officer from
				serving as the Chief Innovation Officer under this section.
								(e)Advisory commission
								(1)EstablishmentThere is established the Postal Innovation
				Advisory Commission (hereinafter the Commission).
								(2)Membership
									(A)In generalThe Commission shall be composed of—
										(i)the Chief Innovation Officer established
				under subsection (a), who shall serve as Chairperson of the Commission;
				and
										(ii)5 other members as the Postal Regulatory
				Commission shall appoint, of whom—
											(I)1 member shall have expertise in
				labor;
											(II)1 member shall have expertise in small
				business issues;
											(III)1 member shall have expertise in consumer
				protection;
											(IV)1 member shall have expertise in small
				periodicals and newspapers; and
											(V)1 member shall have expertise in the postal
				industry.
											(B)Period of appointmentMembers shall be appointed for 5-year
				terms.
									(C)VacanciesAny vacancy in the Commission shall not
				affect the powers of the Commission, but shall be filled in the same manner as
				the original appointment.
									(D)MeetingsThe Commission shall meet at the call of
				the Chairperson.
									(E)QuorumA majority of the members of the Commission
				shall constitute a quorum, but a lesser number of members may hold
				hearings.
									(3)Duties of the commission
									(A)StudyThe Commission shall study—
										(i)additional postal and nonpostal services
				that the Postal Service may offer to raise revenue; and
										(ii)services that postal services in foreign
				countries have offered to respond to the increasing demand for high-tech
				services, including—
											(I)banking and insurance services;
											(II)communication services;
											(III)physical delivery of e-mail correspondence
				to individuals who do not have Internet access;
											(IV)scanning physical mail and delivering that
				mail through e-mail; and
											(V)communication through secure
				servers.
											(B)RecommendationsThe Commission shall generate
				recommendations for additional services that the Postal Service should provide
				based on the study conducted under subparagraph (A).
									(C)ReportNot later than 1 year after the date of
				enactment of this section, and each year thereafter, the Commission shall
				submit to the Postmaster General a report that contains each recommendation
				described under subparagraph (B) that the Commission approves by a majority
				vote.
									(4)Powers of the commission
									(A)HearingsThe Commission may hold such hearings, take
				such testimony, and receive such evidence as is necessary to carry out this
				subsection.
									(B)Information from federal
				agenciesThe Commission may
				secure directly from any Federal department or agency such information as the
				Commission considers necessary to carry out this subsection. Upon request of
				the Chairperson of the Commission, the head of such department or agency shall
				furnish such information to the Commission.
									(C)Postal servicesThe Commission may use the United States
				mails in the same manner and under the same conditions as other departments and
				agencies of the Federal Government.
									(D)GiftsThe Commission may accept, use, and dispose
				of gifts or donations of services or property.
									(5)Commission personnel matters
									(A)Compensation of membersEach member of the Commission who is not an
				officer or employee of the Federal Government (including the Postal Service)
				shall be compensated at a rate equal to the daily equivalent of the annual rate
				of basic pay prescribed for level IV of the Executive Schedule under section
				5315 of title 5 for each day (including travel time) during which such member
				is engaged in the performance of the duties of the Commission. All members of
				the Commission who are officers or employees of the United States, including
				the Postal Service, shall serve without compensation in addition to that
				received for their services as officers or employees of the United
				States.
									(B)Travel expensesThe members of the Commission shall be
				allowed travel expenses, including per diem in lieu of subsistence, at rates
				authorized for employees of agencies under subchapter I of chapter 57 of title
				5 while away from their homes or regular places of business in the performance
				of services for the Commission.
									(C)Staff
										(i)In generalThe Chairperson of the Commission may,
				without regard to the civil service laws and regulations, appoint and terminate
				an executive director and such other additional personnel as may be necessary
				to enable the Commission to perform its duties. The employment of an executive
				director shall be subject to confirmation by the Commission.
										(ii)CompensationThe Chairperson of the Commission may fix
				the compensation of the executive director and other personnel without regard
				to chapter 51 and subchapter III of chapter 53 of title 5 relating to
				classification of positions and General Schedule pay rates, except that the
				rate of pay for the executive director and other personnel may not exceed the
				rate payable for level V of the Executive Schedule under section 5316 of title
				5.
										(D)Detail of government
				employeesAny Federal
				Government employee, including an employee of the Postal Service, may be
				detailed to the Commission without reimbursement, and such detail shall be
				without interruption or loss of civil service status or privilege.
									(E)Procurement of temporary and intermittent
				servicesThe Chairperson of
				the Commission may procure temporary and intermittent services under section
				3109(b) of title 5 at rates for individuals that do not exceed the daily
				equivalent of the annual rate of basic pay prescribed for level V of the
				Executive Schedule under section 5316 of title 5.
									(6)Permanent advisory commissionSection 14 of the Federal Advisory
				Committee Act (5 U.S.C. App.) shall not apply to the Commission.
								(7)Authorization of appropriations
									(A)In generalThere are authorized to be appropriated
				such sums as may be necessary to the Commission to carry out this Act.
									(B)AvailabilityAny sums appropriated under the
				authorization contained in this section shall remain available, without fiscal
				year limitation, until expended.
									(f)Innovation strategy
								(1)In generalNot later than 1 year after the date of
				enactment of this section, the Postmaster General shall submit, at the same
				time the President submits the annual budget request under section 1105 of
				title 31 for that year, and together with the report on performance under
				subsection (g), a comprehensive strategy for maximizing the revenue of the
				Postal Service through innovative postal and nonpostal products and services
				to—
									(A)the Committee on Homeland Security and
				Governmental Affairs of the Senate;
									(B)the Committee on Oversight and Government
				Reform of the House of Representatives; and
									(C)the Postal Regulatory Commission.
									(2)Matters to be addressedAt a minimum, the strategy required by this
				subsection shall address—
									(A)the specific innovative postal and
				nonpostal products and services to be developed and offered by the Postal
				Service, including the nature of the market demand to be satisfied by each
				product and service and the estimated date by which each product and service
				will be introduced;
									(B)the cost of developing and offering each
				product or service;
									(C)the anticipated sales volume for each
				product and service;
									(D)the anticipated revenues and profits
				expected to be generated by each product and service;
									(E)the likelihood of success of each product
				and service and the risks associated with the development and sale of each
				product and service;
									(F)the trends anticipated in market conditions
				that may affect the success of each product and service during the 5-year
				period following the submission of the report; and
									(G)the metrics that will be used to assess the
				effectiveness of the innovation strategy.
									(3)Strategy updatesThe Postmaster General shall—
									(A)update the strategy required under this
				subsection every 2 years; and
									(B)submit the updated strategy, at the same
				time the President submits the annual budget request under section 1105 of
				title 31 for that year, and together with the report on performance under
				subsection (g), to—
										(i)the Committee on Homeland Security and
				Governmental Affairs of the Senate;
										(ii)the Committee on Oversight and Government
				Reform of the House of Representatives; and
										(iii)the Postal Regulatory Commission.
										(g)Report on performance
								(1)In generalThe Postmaster General shall submit an
				annual report that describes the progress of the Postal Service in implementing
				the strategy under this section, at the same time the President submits the
				annual budget request under section 1105 of title 31, to—
									(A)the Committee on Homeland Security and
				Governmental Affairs of the Senate;
									(B)the Committee on Oversight and Government
				Reform of the House of Representatives; and
									(C)the Postal Regulatory Commission.
									(2)Matters to be addressedAt a minimum, a report under this
				subsection shall include—
									(A)the revenue generated by each product and
				service developed through the strategy under this section and the costs of
				developing and offering each product or service for the preceding year;
									(B)the total sales volume and revenue
				generated by each product and service on a monthly basis for the preceding
				year;
									(C)trends in each market in which a product or
				service is intended to satisfy a demand;
									(D)products and services identified in the
				strategy under this section that are to be discontinued, the date on which the
				discontinuance will occur, and the reasons for the discontinuance;
									(E)alterations in products and services
				identified in the strategy under this section that will be made to address
				changing market conditions, and an explanation of how the alterations will
				ensure the success of the products and services; and
									(F)the performance of the strategy under this
				section according to the metrics identified under subsection (e)(2)(G).
									(h)Study and report by Comptroller
				General
								(1)Study
									(A)In generalThe Comptroller General of the United
				States shall conduct a study on the implementation of the strategy under this
				section that assesses the effectiveness of the Postal Service in identifying,
				developing, and selling innovative postal and nonpostal products and
				services.
									(B)ContentsThe study under subparagraph (A) shall
				include—
										(i)an audit of the costs of developing each
				innovative postal and nonpostal product and service developed or offered by the
				Postal Service;
										(ii)the sales volume of each product and
				service;
										(iii)the revenues and profits generated by each
				product and service; and
										(iv)the likelihood of continued success of each
				product and service.
										(2)ReportNot later than 3 years after the date of
				enactment of this section, the Comptroller General shall submit a report
				concerning the study under paragraph (1) to—
									(A)the Committee on Homeland Security and
				Governmental Affairs of the Senate; and
									(B)the Committee on Oversight and Government
				Reform of the House of
				Representatives.
									.
				(b)Technical and conforming
			 amendmentThe table of
			 sections for chapter 2 of title 39, United States Code, is amended by adding at
			 the end the following:
					
						
							209. Innovation and
				accountability.
						
						.
				IVMaintaining levels of service
			401.Six-day deliverySection 404a(a) of title 39, United States
			 Code, is amended—
				(1)in paragraph (2), by striking
			 or at the end;
				(2)in paragraph (3), by striking the period
			 and inserting ; or; and
				(3)by adding at the end the following:
					
						(4)reduce the frequency of the delivery of
				mail to fewer than 6 days each
				week.
						.
				402.Service standards for market-dominant
			 productsSection 3691 of title
			 39, United States Code, is amended by adding at the end the following:
				
					(e)Restriction on authorityNotwithstanding subsections (a), (b), and
				(c), the Postal Service may not increase the expected delivery time for
				market-dominant products required under part 121 of title 39, Code of Federal
				Regulations, as in effect on March 2,
				2010.
					.
			
